           Case 4:19-cv-02184-PJH Document 177-1 Filed 03/19/21 Page 1 of 10



1    COLEMAN & BALOGH LLP
     ETHAN A. BALOGH, No. 172224
2
     100 Pine Street, Suite 1250
3    San Francisco, CA 94111
     Telephone: 415.391.0440
4    Facsimile: 415.373.3901
     eab@colemanbalogh.com
5

6    Attorneys for Defendant
     RANDALL STEVEN CURTIS
7
                                UNITED STATES DISTRICT COURT
8

9                            NORTHERN DISTRICT OF CALIFORNIA

10                                   OAKLAND DIVISION
11
                                             Case No. 19 Cv 2184 PJH
12   “AMY,” et al.,
                                             DECLARATION OF ETHAN A. BALOGH IN
13                    Plaintiffs,            SUPPORT OF DEFENDANT CURTIS’S
                                             OBJECTIONS AND REPLY TO PLAINTIFFS’
14
                                             SUPPLEMENTAL PRESENTATION IN
     RANDALL STEVEN CURTIS,
15                                           SUPPORT OF SUMMARY JUDGMENT

16                    Defendant.
                                             Before the Honorable Phyllis J. Hamilton
17
                                             United States District Judge
18

19

20

21

22

23

24

25

26

27

28
     Case 4:19-cv-02184-PJH Document 177-1 Filed 03/19/21 Page 2 of 10



 1          I, ETHAN A. BALOGH, declare under penalty of perjury as follows:

 2          1. I am a partner at the law firm of Coleman & Balogh LLP, am admitted to practice
 3   before this Court, and represent Defendant Randall Curtis in this case. I state the following on
 4
     personal knowledge, and if called as a witness, could competently testify to the facts presented in
 5
     this declaration.
 6
            2. Attached hereto as Exhibit A is a true and correct copy of an email and attachment
 7

 8   Plaintiffs’ counsel sent to the Court, and which I received, on March 10, 2021.

 9          3. Attached hereto as Exhibit B is a true and correct copy of the email I sent to the Court

10   and Plaintiffs’ counsel in response to the email presented in Ex. A.
11          I declare that the foregoing is true and correct under penalty of perjury under the laws of
12
     the United States.
13

14   Dated: March 19, 2021                            /s/ E A Balogh
                                                  ETHAN A. BALOGH
15

16

17

18

19

20

21

22

23

24

25

26
27

28
                                                       1
     DECL. OF ETHAN A. BALOGH
     19 CV. 2184 PJH
Case 4:19-cv-02184-PJH Document 177-1 Filed 03/19/21 Page 3 of 10




                 EXHIBIT A
      Case 4:19-cv-02184-PJH Document 177-1 Filed 03/19/21 Page 4 of 10


From:            Debbie Bianco
To:              pjhcrd@cand.uscourts.gov
Cc:              Ethan A. Balogh; Carol Hepburn; John Kawai
Subject:         Amy et al v. Curtis 3:19-CV-02184PJH
Date:            Wednesday, March 10, 2021 1:39:53 PM
Attachments:     Chart Revised Per Court Order.Curtis[1].docx


Good afternoon, Ms. Collins,
We are working on putting together a chart that is consistent with the Court’s order. I am attaching
an initial sample of the chart, for the Court’s review. We would ask if the Judge could please
confirm that this format is what Judge Hamilton has in mind. If it is, then we will complete and file
under seal. If not, we will make adjustments to meet the Court’s requirements.
Thank you.



Deborah Bianco

Deborah A. Bianco P.S.
P.O. Box 6503
Bellevue, WA 98008
Phone: 425-747-4500
Facsimile: 425-747-8400
Mobile: 206-794-4884
deb@debbiancolaw.com
bianco.lawyers@gmail.com


NOTE: This E-mail is covered by the Electronic Communications Privacy Act, 18 USC Sections
2510-2521 and is legally privileged. This information is confidential and is intended only for the use
of the individual or entity named above. If the reader of this message is not the intended recipient,
you are hereby notified that any dissemination, distribution or copying of this communication is
strictly prohibited. If you have received this communication in error, please reply to the sender
indicating that fact and delete this message from your system immediately.
            Case 4:19-cv-02184-PJH Document 177-1 Filed 03/19/21 Page 5 of 10



1    John A. Kawai, CSBN 260120
     CARPENTER, ZUCKERMAN & ROWLEY
2    400 South 4th Street, Suite 500
     Las Vegas, NV. 89101
3    Tel: (805) 272-4001
     Fax: (805) 719-6858
4
     Email: jk@czrlaw.com
5
     Of Attorneys for Plaintiffs

6    Deborah A. Bianco, Pro Hac Vice
     14535 Bel-Red Road, #201
7    Bellevue, WA 98007
     (425) 747-4500
8    Email: deb@debbiancolaw.com
     Attorney for Plaintiffs Maureen, Pia,
9    And Mya

10   Carol L. Hepburn, Pro Hac Vice
     PO Box 17718
11   Seattle, WA 98127
     Tel: 206) 957-7272
12   Fax: (206) 957-7273
     Email: carol@hepburnlaw.net
13   Attorney for Plaintiffs Lily, Sarah,
     Skylar, Savannah, Sally, Sierra, Violet,
14   Amy, Erika, Tori, Jenny, and Jessica
15
                                UNITED STATES DISTRICT COURT
16                            NORTHERN DISTRICT OF CALIFORNIA
                                       OAKLAND DIVISION
17

18

19    “Amy,” et. al.,                                     Case No: 3:19-CV-02184PJH
20                                  Plaintiffs,           CHART REVISED PER COURT ORDER
21    v.
22
      RANDALL STEVEN CURTIS                               Judge: Honorable Phyllis J. Hamilton
23                                                        Chief United States District Court Judge
24                                           Defendant.
25

26
            Plaintiffs submits the following revised chart of evidence per the Court’s direction in its
27

28

29

     CHART REVISED PER COURT ORDER - 1
            Case 4:19-cv-02184-PJH Document 177-1 Filed 03/19/21 Page 6 of 10



1    order of March 8, 2021, Dkt. # 170 including counsel’s understanding of what is shown in the
2
     unredacted version of the images in question.
3
       Plaintiff        Identity               Sexual Conduct                Found in Defendant’s
4                                                                                   Possession
      Amy           Annette Mullin     File Name: !12[1200].jpg.png        Hepburn Dec. ISO Pltffs
5
                                                                           MSJ, Ex. 1 at Dkt # 139-
6                                      Photo shows front view of naked     4, p. 33 (Plea agreement
                                       child, from waist to thighs, legs   ¶ 2 where Def. admits
7                                      spread wide, focused on vagina      possession of electronic
                                       & anus[& ?????].                    media) Ex. 2 at Dkt #
8
                                                                           139-4 pp; 53-55
9                                      Sanitized image at Dec of Amy       (transcript of plea
                                       ISO Plaintiffs’ MSJ Ex.1, Dkt       hearing where Def. orally
10                                     No. 139-4, p. 377,                  admits possession of
                                                                           computer media
11
                                                                           containing child
12                                                                         pornography, Ex. 4 at
                                                                           Dkt # 139-4 p. 89
13                                                                         (NCMEC report of
                                                                           identification of “Misty
14
                                                                           series image:
15                                                                         !12[1200].jpg.png.
                                                                             Dec of Kevin Laws ISO
16                                                                         Pltffs’ MSJ, Ex. 2 at Dkt
                                                                           # 139-4, p. 170 (HSI
17
                                                                           Report of Investigation
18                                                                         listing same computer
                                                                           media as plea), Ex.12
19                                                                         Dkt No. 139-4, p.256;
                                                                           (Sanitized image
20
                                                                           received from HSI and
21                                                                         identified by Amy)
                                                                           .
22

23
      Erika/Tori
      Jenny
24    Jessica
      Lily
25
      Maureen
26    Mya
      Pia
27    Sally
      Sarah
28
      Savannah
29

     CHART REVISED PER COURT ORDER - 2
           Case 4:19-cv-02184-PJH Document 177-1 Filed 03/19/21 Page 7 of 10



1    Sierra
     Skylar
2
     Violet
3

4

5
           Dated this ____ March, 2021.

6

7
     CARPENTER, ZUCKERMAN, & ROWLEY
8
     By__/s John A. Kawai________
9    John A. Kawai
     400 South 4th Street, Suite 500
10
     Las Vegas, NV. 89101
11
     Tel: (805) 272-4001
     Fax: (805) 719-6858
12   Email: jk@czrlaw.com
     Of Attorneys for Plaintiffs
13

14
     CAROL L. HEPBURN, P.S.
15

16
     By_/s Carol L. Hepburn_________
     Carol L. Hepburn , Pro Hac Vice
17   200 First Ave. West, Suite 550
     Seattle, WA 98119
18   (206) 957-7272
19
     (206) 957-7273 fax
     Email: carol@hepburnlaw.net
20   Attorney for Plaintiffs Lily, Sarah,
     Skylar, Savannah, Sally, Sierra, Violet,
21   Amy, Erika, Tori, Jenny, and Jessica

22

23

24

25

26

27

28

29

     CHART REVISED PER COURT ORDER - 3
           Case 4:19-cv-02184-PJH Document 177-1 Filed 03/19/21 Page 8 of 10



1    DEBORAH A. BIANCO, PLLC
2    By_/s Deborah A. Bianco________
3
     Deborah A. Bianco, Pro Hac Vice
     14535 Bel-Red Road, #201
4    Bellevue, WA 98007
     Phone: 425-747-4500
5    Email: deb@debbiancolaw.com
     Attorney for Plaintiffs Maureen, Pia,
6    And Mya

7

8

9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

29

     CHART REVISED PER COURT ORDER - 4
Case 4:19-cv-02184-PJH Document 177-1 Filed 03/19/21 Page 9 of 10




                 EXHIBIT B
      Case 4:19-cv-02184-PJH Document 177-1 Filed 03/19/21 Page 10 of 10


From:            Ethan A. Balogh
To:              Debbie Bianco
Cc:              pjhcrd@cand.uscourts.gov; Carol Hepburn; John Kawai
Subject:         Re: Amy et al v. Curtis 3:19-CV-02184PJH
Date:            Wednesday, March 10, 2021 2:45:25 PM


Defendant objects to the Court's participation in the preparation of plaintiffs' presentation. We
will perfect this objection and any others with our formal response


       On Mar 10, 2021, at 13:39, Debbie Bianco <bianco.lawyers@gmail.com> wrote:



       Good afternoon, Ms. Collins,
       We are working on putting together a chart that is consistent with the Court’s order. I
       am attaching an initial sample of the chart, for the Court’s review. We would ask if the
       Judge could please confirm that this format is what Judge Hamilton has in mind. If it is,
       then we will complete and file under seal. If not, we will make adjustments to meet the
       Court’s requirements.
       Thank you.



       Deborah Bianco

       Deborah A. Bianco P.S.
       P.O. Box 6503
       Bellevue, WA 98008
       Phone: 425-747-4500
       Facsimile: 425-747-8400
       Mobile: 206-794-4884
       deb@debbiancolaw.com
       bianco.lawyers@gmail.com


       NOTE: This E-mail is covered by the Electronic Communications Privacy Act, 18
       USC Sections 2510-2521 and is legally privileged. This information is confidential and
       is intended only for the use of the individual or entity named above. If the reader of
       this message is not the intended recipient, you are hereby notified that any
       dissemination, distribution or copying of this communication is strictly prohibited. If
       you have received this communication in error, please reply to the sender indicating
       that fact and delete this message from your system immediately.
       <Chart Revised Per Court Order.Curtis[1].docx>
